    Charles McAllister




Case 20-80689   Doc 13   Filed 07/28/20 Entered 07/28/20 13:56:14   Desc Main
                           Document     Page 1 of 9
  Charles McAllister




                 /s/ David LeGrande                                 07/21/2020




Case 20-80689   Doc 13   Filed 07/28/20 Entered 07/28/20 13:56:14   Desc Main
                           Document     Page 2 of 9
Charles McAllister




Case 20-80689    Doc 13   Filed 07/28/20 Entered 07/28/20 13:56:14   Desc Main
                            Document     Page 3 of 9
Case 20-80689   Doc 13   Filed 07/28/20 Entered 07/28/20 13:56:14   Desc Main
                           Document     Page 4 of 9
Case 20-80689   Doc 13   Filed 07/28/20 Entered 07/28/20 13:56:14   Desc Main
                           Document     Page 5 of 9
                                 /s/ David LeGrande        07/21/2020




Case 20-80689   Doc 13   Filed 07/28/20 Entered 07/28/20 13:56:14   Desc Main
                           Document     Page 6 of 9
Case 20-80689   Doc 13   Filed 07/28/20 Entered 07/28/20 13:56:14   Desc Main
                           Document     Page 7 of 9
Case 20-80689   Doc 13   Filed 07/28/20 Entered 07/28/20 13:56:14   Desc Main
                           Document     Page 8 of 9
Case 20-80689   Doc 13   Filed 07/28/20 Entered 07/28/20 13:56:14   Desc Main
                           Document     Page 9 of 9
